DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
   The Amendment filed 7/12/2021 has been entered. Claims 1-20 were amended. Thus, claims 1-20 are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “…period of time increasing a duty cycle” in lines 11-13 is suggested to read --…period of time, increasing a duty cycle-- or --…period of time; increasing a duty cycle-- in order to show a grammatically clear separation between the two steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “for a duration up to a first predetermined period of time” in line 11 is confusing, as it is unclear whether the duration is meant to be before or during the first predetermined period of time. For the purposes of examination, the duration will be interpreted as occurring during the first predetermined period of time.
Regarding claim 11, the limitation “for a duration up to a first predetermined period of time” in line 12 is confusing, as it is unclear whether the duration is meant to be before or during the first predetermined period of time. For the purposes of examination, the duration will be interpreted as occurring during the first predetermined period of time.
Claims 2-10 and 12-20 are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6,095,505) in view of Fodor (US 4,038,980).
Regarding claim 1, as best understood, Miller discloses a method for operating a humidifier coupled to a gas flow generator (operating the humidifier connected to a ventilator) (abstract; Fig. 1), the humidifier having a pump configured to provide a supply of water to a heater plate (metering pump 46 supplies water to the flash-resistance heat exchanger 28 of evaporation module 18) (Fig. 1; col. 3, lines 1-8, 31-36), the method comprising: 
providing power to the gas flow generator, wherein the gas flow generator is configured to supply a flow of gas (ventilator is the breathing gas source, and would have to be powered in order to deliver the breathing gas) (Fig. 1; col. 2, lines 58-62); 
raising a temperature of the heater plate from an ambient temperature to a first predetermined temperature (temperature controller 22 provides power to heater 31 given a user selected breathing gas temperature) (col. 3, lines 59-67; col. 5, lines 14-16); 
powering the pump at a predetermined first duty cycle (metering pump 46 is turned on for a fixed time period, which is a fraction of a given time period) (col. 3, lines 31-39); 
monitoring the temperature of the heater plate for a duration up to a first predetermined period of time (sensor 54 monitors heater temperature during the operation; another sensor 50 would have to continuously monitor for temperature changes of air flow during operation of the device in order to detect whenever a temperature change occurs; the first predetermined period of time being the fixed time period during with the metering pump 46 is turned on, which is during the operation of the device as a whole) (col. 3, lines 31-39, 60-67; col. 4, lines 7-15; col. 5, lines 17-24); 
increasing a duty cycle of the pump in response to a drop in temperature below the first predetermined temperature being detected prior to an expiration of the first predetermined 
and, turning off the pump in response to the expiration of the first predetermined period of time absent a detection of the drop in temperature (metering pump 46 operates according to an original (i.e. not increased) fixed rate if no temperature drop is sensed, and thus pump 46 would turn off according to the end of the fixed rate) (col. 3, lines 31-39; col. 5, lines 17-24).
Miller does not disclose monitoring the temperature of the heater plate wherein the drop in temperature is the drop of temperature of the heater plate.
However, Fodor teaches an air humidifier (Fodor; abstract) including monitoring the temperature of the heater plate, with the monitoring of the heater temperature being more convenient than the monitoring of gas flow when controlling the temperature of the heater and inspired air (thermostat 68 coupled to the heater rather than the remote sensor in the air path) (Fodor; col. 4, lines 46-59). Moreover, Miller already teaches monitoring of the heater temperature with a sensor 54, although this monitoring is for a rise in temperature of the heater (Miller; col. 4, lines 7-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller method to include having the temperature monitored at the heater plate, as taught by Miller and Fodor, rather than in the air 
Regarding claim 9, the modified Miller teaches further comprising increasing the temperature of the heater plate to a second predetermined temperature after increasing the duty cycle of the pump (increasing heating power after temperature drop sensed) (Miller; col. 5, lines 17-24).
Regarding claim 10, the modified Miller teaches wherein the second predetermined temperature is 120°C (second temperature may be the same as the first; temperature of the heater set at 120-145 degrees Celsius) (Miller; col. 5, lines 41-45).
Regarding claim 11, as best understood, Miller discloses a processing unit for use in a pressure support system having a gas flow generator and a humidifier for delivering a humidified airflow to an airway of a patient (operating the humidifier connected to a ventilator; the system having controlling elements 52 including time portioning controller 46 and temperature controller 22) (abstract; Fig. 1), the humidifier having a pump configured to provide a supply of water to a heater plate (metering pump 46 supplies water to the flash-resistance heat exchanger 28 of evaporation module 18) (Fig. 1; col. 3, lines 1-8, 31-36), the processing unit programmed to: 

raise a temperature of the heater plate from an ambient temperature to a first predetermined temperature (temperature controller 22 provides power to heater 31 given a user selected breathing gas temperature) (col. 3, lines 59-67; col. 5, lines 14-16);  
power the pump at a predetermined first duty cycle (metering pump 46 is turned on for a fixed time period, which is a fraction of a given time period) (col. 3, lines 31-39); 
monitor the temperature of the heater plate for a duration up to a first predetermined period of time (sensor 54 monitors heater temperature during the operation; another sensor 50 would have to continuously monitor for temperature changes of air flow during operation of the device in order to detect whenever a temperature change occurs; the first predetermined period of time being the fixed time period during with the metering pump 46 is turned on, which is during the operation of the device as a whole) (col. 3, lines 31-39, 60-67; col. 4, lines 7-15; col. 5, lines 17-24); 
increase a duty cycle of the pump in response to a drop in temperature below the first predetermined temperature being detected prior to an expiration of the first predetermined period of time (during the time of operation, when the sensed temperature drops, the amount of time the metering pump 46 is turned on is increased; as the sensor 50 would be continuously monitoring for a change in temperature during the operation of the device, the temperature drop sensed can occur during the time at which the pump 46 is operating at the fixed rate) (col. 5, lines 17-24); 

Miller does not disclose the drop in temperature being the drop of temperature of the heater plate.
However, Fodor teaches an air humidifier (Fodor; abstract) including monitoring the temperature of the heater plate, with the monitoring of the heater temperature being more convenient than the monitoring of gas flow when controlling the temperature of the heater and inspired air (thermostat 68 coupled to the heater rather than the remote sensor in the air path) (Fodor; col. 4, lines 46-59). Moreover, Miller already teaches monitoring of the heater temperature with a sensor 54, although this monitoring is for a rise in temperature of the heater (Miller; col. 4, lines 7-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller device such that the temperature is monitored at the heater plate, as taught by Fodor, rather than in the air flow path as recited in Miller, when controlling the temperature of the heater and gas flow for the purpose of enhancing the accuracy of the temperature control of the heater and air flow (Fodor; col. 4, lines 46-59). With this modification, the modified Miller method would thus teach the drop in temperature being the drop of temperature of the heater plate (Miller is monitoring for temperature drop, and Fodor teaches temperature monitoring occurring at the 
Regarding claim 19, the modified Miller teaches wherein the processing unit is further programmed to increase the temperature of the heater plate to a second predetermined temperature after increasing the duty cycle of the pump (increasing heating power after temperature drop sensed) (Miller; col. 5, lines 17-24).
Regarding claim 20, the modified Miller teaches wherein the second predetermined temperature is 120°C (second temperature may be the same as the first; temperature of the heater set at 120-145 degrees Celsius) (Miller; col. 5, lines 41-45).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fodor as applied to claims 1 and 11 above, and further in view of Harrington et al. (US 2017/0000968 A1).
Regarding claim 2, the modified Miller method teaches the invention as previously claimed, but does not teach further comprising waiting a second predetermined period of time after providing the power to the gas flow generator and before raising the temperature of the heater plate to the first predetermined temperature.
However, Harrington teaches a humidifier (Harrington; abstract) comprising waiting a second predetermined period of time after providing the power to the gas flow generator and before raising the temperature of the heater plate to the first predetermined temperature (at start up of the system, power to heater element is delayed until after water is delivered) (Harrington; para. [0403]).

Regarding claim 3, the modified Miller does not explicitly teach wherein the second predetermined period of time is 10 seconds.
However, Harrington further teaches wherein the second predetermined period of time is 15 seconds (time to receive water can be 15 seconds) (Harrington; para. [0403]), which is close to the claimed 10 seconds. 
As the claimed 10 seconds does not have criticality in the Applicant’s original disclosure and the time taught by Harrington is close to the claimed time (MPEP 2144.05(I) and 2144.05(II)(A)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second predetermined period of time of 15 seconds taught by Harrington to be 10 seconds as claimed, for the purpose of optimization through routine experimentation.
Regarding claim 12, 
Regarding claim 13, the modified Miller device does not explicitly teach wherein the second predetermined period of time is 10 seconds.
However, Harrington further teaches wherein the second predetermined period of time is 15 seconds (time to receive water can be 15 seconds) (Harrington; para. [0403]), which is close to the claimed 10 seconds. 
As the claimed 10 seconds does not have criticality in the Applicant’s original disclosure and the time taught by Harrington is close to the claimed time (MPEP 2144.05(I) and 2144.05(II)(A)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second predetermined period of time of 15 seconds taught by Harrington to be 10 seconds as claimed, for the purpose of optimization through routine experimentation.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fodor as applied to claims 1 and 11 above, and further in view of Newland (US 2017/0035985 A1).
Regarding claims 4 and 14, the modified Miller teaches the invention as previously claimed, but does not teach wherein the first predetermined temperature is 50°C.
However, Newland teaches a humidification arrangement (Newland; abstract) wherein the first predetermined temperature is about 50°C (humidified gases in the ranges of 37-48 degrees Celsius, which would have to be heated by a heater of that temperature) (Newland; para. [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller method such that the first .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fodor as applied to claims 1 and 11 above, and further in view of Hewson (US 6,435,180 B1).
Regarding claim 5, the modified Miller teaches the invention as previously claimed, but does not teach teaches further comprising receiving an indication to power on the humidifier, and responsive thereto, providing the power to the gas flow generator.
However, Hewson teaches a humidifier (Hewson; abstract) comprising receiving an indication to power on the humidifier, and responsive thereto, providing the power to the gas flow generator (humidifier activation by moving switch 36 to “on” position, which in turn activates both the fan 40 and heating coil 62) (Hewson; col. 6, lines 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller method such that it includes receiving an indication to power on the humidifier, and responsive thereto, providing the power to the gas flow generator, as taught by Hewson, for the purpose of enhancing the ease and convenience of use of the device by a user, as only one switch would have to be activated to turn on the entire device.
Regarding claim 15, the modified Miller teaches wherein the processing unit is further programmed to receive an indication to power on the humidifier, and responsive thereto, provide the power to the gas flow generator (humidifier activation by moving switch 36 to “on” .

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fodor as applied to claims 1 and 11 above, and further in view of Swan (US 4,668,854).
Regarding claim 6, the modified Miller teaches the invention as previously claimed, but does not teach further comprising waiting a second predetermined period of time after raising the temperature of the heater plate to the first predetermined temperature and before powering the pump at the predetermined first duty cycle.
However, Swan teaches a chamber with adjustable humidity by way of a steam generator with a heater (Swan; abstract) comprising waiting a second predetermined period of time after raising the temperature of the heater plate to the first predetermined temperature and before powering the pump at the predetermined first duty cycle (tank 14 is preheated at the start of the operation of the system before water is injected into the tank; there is a delay before starting and/or stopping a steam pulse during operation due to the time it takes for water to fill the inlet tube 26) (Swan; Fig. 1; abstract; col. 1, lines 49-62; col. 3, lines 7-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller method to such that it includes a second predetermined period of time after raising the temperature of the heater plate to the first predetermined temperature and before powering the pump at the predetermined first duty cycle, as taught by Swan, for the purpose of ensuring the water 
Regarding claim 8, the modified Miller is silent on wherein the predetermined first duty cycle is a 20% duty cycle.
However, Swan further teaches wherein the predetermined first duty cycle is a 20% duty cycle (duty cycle of element 20 is variable depending upon desired humidity; the example set point along line B in Swan Fig. 2 appears to show a resulting duty cycle of about 20%, and thus one of ordinary skill in the art would be able to use routine experimentation along with the example set point to optimize the duty cycle to be 20%, see MPEP 2144.05(I) and MPEP 2144.05(II)(A)) (Swan; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Miller method such that the predetermined first duty cycle is a 20% duty cycle, as taught by Swan, for the purpose of achieving a desired humidity (Swan; col. 1, lines 41-48).
Regarding claim 16, 
Regarding claim 18, the modified Miller teaches wherein the predetermined first duty cycle is a 20% duty cycle (duty cycle of element 20 is variable depending upon desired humidity; the example set point along line B in Swan Fig. 2 appears to show a resulting duty cycle of about 20%, and thus one of ordinary skill in the art would be able to use routine experimentation along with the example set point to optimize the duty cycle to be 20%, see MPEP 2144.05(I) and MPEP 2144.05(II)(A)) (Swan; Fig. 2).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Fodor and Swan as applied to claims 6 and 16 above, and further in view of Harrington.
Regarding claims 7 and 17, the modified Miller teaches the invention as previously claimed, but is silent on wherein the second predetermined period of time is 10 seconds.
However, Swan was used previously to teach the second predetermined period of time was needed to account for the delay needed for tubing to fill with water (Swan; Fig. 1; col. 3, lines 7-14), but is silent on how much time would be needed. Furthermore, Harrington teaches a humidifier (Harrington; abstract) wherein the time needed to receive water is 15 seconds (Harrington; para. [0403]), which is close to the claimed 10 seconds. 
As the claimed 10 seconds does not have criticality in the Applicant’s original disclosure and the time taught by Harrington is close to the claimed time (MPEP 2144.05(I) and 2144.05(II)(A)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second predetermined period of time of 15 seconds taught by Harrington to be 10 seconds as claimed, for the purpose of the .

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
On pages 7-8 of the Applicant’s remarks, the Applicant argues that the drawing and claims have been amended to overcome the objections and 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections. However, the claim amendments have necessitated new claim objections and 35 U.S.C. 112(b) rejections as discussed above.
Applicant’s arguments with respect to claims 1 and 11 on pages 9-13 have been considered but are moot in view of new grounds of rejection with new Miller and Fodor references reference being used in the current rejection as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785